DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Application filed on 10/10/19. Claims 1-7 are pending.

Claim Objections
Claims 5 and 8-10 are objected to because of the following informalities: “they are all duplicate claims”.  Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 recites the limitation of "an input unit configured to input …", “a calculation unit and a storage unit, the storage unit being configured to store…”, “the calculation unit being configured to monitor…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire 
Applicant may:
 (a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure,
material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the
corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lipowski et al. (2009/0303065).
As per claim 1, Lipowski discloses a conveyor belt management system, comprising:
an input unit configured to input an indicator indicating a state of a belt conveyor device installed on site and an indicator indicating a use environment of a conveyor belt at a use site (See Lipowski, Paragraph 0044); an input unit configured to input at least one input item from five input items consisting of an amount of wear of an upper cover rubber of the conveyor belt, an impact force acting on the conveyor belt, a tensile force, an indicator indicating a state of a core, and an indicator indicating a state of an endless portion (See Lipowski, Paragraph 0048); and a server into which data of each of the input items are input; the server comprising a calculation unit and a storage unit, the storage unit being configured to store a belt specification database in which specifications of the conveyor belt are input in advance and a tolerance range database (See Lipowski, Paragraph 0010) in which a tolerance range for each of the input items input into the server per each of the specifications of the conveyor belt is input in advance, and
the calculation unit being configured to monitor a state of the conveyor belt based on the data of each of the input items input into the server, the specifications of the conveyor belt input into 

As per claim 3, Lipowski discloses the conveyor belt management system according wherein
a remaining service life of the conveyor belt is calculated by the calculation unit based on the data of the input items input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database; and a length of the remaining service life is monitored as one state of the conveyor belt (See Lipowski, Paragraphs 0056; 0058).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lipowski (2009/0303065) in view of Sakuragi (9,811,809).
As per claim 4, Lipowski discloses all of the limitations above. Lipowski does not explicitly disclose the conveyor belt management system wherein an inventory database into which an inventory amount of replacement conveyor belts for the conveyor belt at the use site or at a stockyard near the use site of the conveyor belt is input is stored in the storage unit; the server is communicably connected to a customer terminal device; and communication notifying of an order period of the replacement conveyor belt or communication prompting order thereof is 
However, Sakuragi teaches the conveyor belt management system wherein an inventory database into which an inventory amount of replacement conveyor belts for the conveyor belt at the use site or at a stockyard near the use site of the conveyor belt is input is stored in the storage unit (See Sakuragi, Col.13, lines 10-30); the server is communicably connected to a customer terminal device; and communication notifying of an order period of the replacement conveyor belt or communication prompting order thereof is send from the server to the customer terminal device based on the inventory amount input in the inventory database and the remaining service life calculated (See Sakuragi, Col.13, lines 20-40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Sakuragi within the teaching of Lipowski with the motivation of providing an inventory database in which an inventory quantity for each different type of belt at the location where the belt conveyor is installed, and a management remaining quantity which shows the minimum inventory quantity of each different type of belt that is required in order to manage the belt conveyor are written and stored in advance; and a belt inventory management unit that, when the inventory quantity drops below the management remaining quantity, recommends to the terminal and the data server that it is necessary to buy new inventory (See Sakuragi, Col.3, lines 15-25).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lipowski (2009/0303065) in view of Wallace (7,894,934).
As per claim 2, Lipowski discloses all of the limitations above. Lipowski does not explicitly disclose the conveyor belt management system wherein the indicator indicating the state of the 
However, Wallace teaches the conveyor belt management system wherein the indicator indicating the state of the belt conveyor device comprises a conveyance speed of a conveyed object or a conveyance weight per unit time (See Wallace, Col.10, lines 40-67); the indicator indicating the use environment of the conveyor belt at the use site comprises a value identifying a use environmental temperature and a conveyed object specification (See Wallace, Col.4, lines 55-67); the indicator indicating the state of the core comprises a gap in a belt width direction between cores arranged side by side (See Wallace, Col.4, lines 27-67); and the indicator indicating the state of the endless portion comprises a bonding length of the endless portion. (See Wallace, Col.1-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Wallace within the teaching of Lipowski with the motivation of providing the remote conveyor belt monitoring system of the present invention may permit conveyor belt operating conditions and states to be automatically monitored and remotely stored over the useful life of the conveyor belt. Such storage of data over the long term permits more effective statistical processing of quality and thus, facilitates more effective problem diagnosis and preventative maintenance. In addition, operating data from conveyor belts at different geographic locations may be monitored and collectively stored in a common database. Differences in operating data from different conveyor belt systems can 

As per claim 5, Liprowski in view of Wallace discloses the conveyor belt management system wherein an expected service life of the conveyor belt is calculated by the calculation unit before the conveyor belt is installed on the belt conveyor device based on the use condition of the belt conveyor device at the use site, the specifications of the conveyor belt input into the belt specification database, and the correlation between the use condition of the conveyor belt and the specifications of the conveyor belt and an actual service life of the conveyor belt determined beforehand (See Lipowski, Paragraphs 0004; 0011).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lipowski (2009/0303065) in view of Wallace (7,894,934) and further in view of Sakuragi (9, 811,809).
As per claim 6, Lipowski in view of Wallace disclose all of the limitations above. The combination of Lipowski/Wallace does not explicitly disclose the conveyor belt management system wherein in calculating the expected service life of a conveyor belt used after the conveyor belt, in which use conditions when the conveyor belt is used, specification of the conveyor belt, and input of data of the actual service life of the conveyor belt are input and updated is used.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Sakuragi within the teaching of Wallace and Lipowski with the motivation of providing an inventory database in which an inventory quantity for each different type of belt at the location where the belt conveyor is installed, and a management remaining quantity which shows the minimum inventory quantity of each different type of belt that is required in order to manage the belt conveyor are written and stored in advance; and a belt inventory management unit that, when the inventory quantity drops below the management remaining quantity, recommends to the terminal and the data server that it is necessary to buy new inventory (See Sakuragi, Col.3, lines 15-25).

Claims 7-10 recite the same limitations as to claims 3 and 5, are therefore rejected for the same reasons given supra, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687